ORDER DENYING MOTION TO COMPEL STATEMENT OF CLAIMS IN SEPARATE COUNTS
FOX, District Judge.
In a personal injury action brought by plaintiff Betty Hutchinson, individually, and as Next Friend of Darwin Hutchinson, a minor, against defendant Victor Joseph Roman, defendant filed a motion on March 13, 1968 to compel statement of claims in separate counts of the complaint under Federal Rule of Civil Procedure 10(b), which motion is predicated upon the proposition that plaintiff has inserted in Paragraph 7 of the complaint the word “reckless.”
The complaint in all other respects is clear, unambiguous, and fully advises defendant of plaintiff’s “claim * * * showing that the pleader is entitled to relief * * *”
All that is required of plaintiff under Rule 8(a) (2) of the Federal Rules of Civil Procedure is “ * * * a short and plain statement of claim showing that the pleader is entitled to relief * * in addition to showing jurisdiction and a demand for judgment for relief.
All of the Federal Rules of Civil Procedure must be interpreted in light of Rule 1: “They shall be construed to secure the just, speedy, and inexpensive determination of every action.” (Emphasis supplied.)
Defendant, by filing a motion singularly predicated upon the use of the word “reckless,” seeks to abate the running of the limitation on the time required to file an answer.
Under such circumstance as is evidenced in this case, it is the duty of the defendant to make a prompt and good faith answer, and either to couple an objection with the answer or thereafter file a separate motion seeking the relief requested. The method employed by the defendant violates Rule 1 of the Federal Rules of Civil Procedure which provides for “speedy” determination. This motion is patently dilatory; such practice should be discouraged.
Defendant is hereby ordered to forthwith answer the complaint.